Exhibit 10.38
 
Pope Resources, a Delaware Limited Partnership
Customer No. 56548




AMENDMENT NO. 1 TO FIRST AMENDED AND RESTATED
 MASTER LOAN AGREEMENT


THIS AMENDMENT NO. 1 TO FIRST AMENDED AND RESTATED MASTER LOAN AGREEMENT (this
“Amendment”) is made and entered into effective August 6, 2010, by and between
NORTHWEST FARM CREDIT SERVICES, PCA (“Lender”) and POPE RESOURCES, A DELAWARE
LIMITED PARTNERSHIP (“Borrower”).


RECITALS


WHEREAS, Borrower and Lender entered into a First Amended and Restated Master
Loan Agreement dated June 10, 2010 (herein, as at any time amended, extended,
restated, renewed, supplemented or modified, the “Loan Agreement”) and other
Loan Documents, as that term is defined therein;


WHEREAS, Borrower and Lender have agreed to certain definitions to reflect
certain accounting entries performed by Borrower; and


WHEREAS, Borrower and Lender desire to modify the Loan Agreement for the
purposes stated herein.


NOW, THEREFORE, for good and valuable consideration, Borrower and Lender agree
as follows:


1.           Except as expressly modified or changed herein, all terms and
conditions of the Loan Agreement and the other Loan Documents shall remain in
full force and effect and shall not be changed hereunder.


2.           The following definition contained in Article 1 of the Loan
Agreement is hereby deleted, “Consolidated Cash Flow Coverage Ratio”.


3.           The following definitions contained in Article 1 of the Loan
Agreement are hereby amended to provide as follows:


“Consolidated EBITDDA” means, for any period, the sum of:  (a) Consolidated Net
Income; (b) Consolidated Interest Expense; (c) consolidated depreciation
expense; (d) consolidated amortization expense; (e) consolidated depletion
expense; (f) the cost of land sold by Companies; and, (g) plus or minus, as the
case may be, Consolidated Taxes to the extent recognized in the computation of
Consolidated Net Income, all as determined in accordance with GAAP, excluding
the portions of depreciation expense, amortization expense, depletion expense
and cost of land sold associated with the non-controlling interest in Timber
Funds.
 
 
1

--------------------------------------------------------------------------------

 


“Consolidated Interest Expense” means, for any period, all interest expense
(including capitalized interest cost and the interest component under Capital
Leases) of Companies on a consolidated basis, all as determined in accordance
with GAAP, excluding the portion associated with the non-controlling interest in
Timber Funds.


“Consolidated Taxes” means, as of any date of determination, the provision for
federal, state and other income taxes of Companies on a consolidated basis, as
determined in accordance with GAAP, excluding the portion associated with the
non-controlling interest in Timber Funds.


4.           This Amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.  This Amendment shall not constitute
a novation and shall in no way adversely affect or impair the lien priority of
the Loan Documents.  Each of the Loan Documents shall remain in effect and is
valid, binding and enforceable according to its terms, except as modified by
this Amendment.  Time is of the essence in the performance of the Loan Agreement
and the other Loan Documents.  This Amendment shall be binding upon and inure to
the benefit of the respective successors and assigns of Borrower and Lender.


In Witness Whereof, the parties hereto have duly executed this Amendment to be
effective as of the date first above written.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


LENDER:
NORTHWEST FARM CREDIT SERVICES, PCA
 
By:
      Authorized Agent  



BORROWER:
POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
By: Pope MGP, Inc., a Delaware corporation, its Managing General Partner
 

  By:        
Thomas M. Ringo, Vice President and CFO
 

 
2